Citation Nr: 1520649	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  08-13 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a right hip disability, to include as secondary to a left ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from June 1968 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Detroit, Michigan.  

This matter was previously before the Board in November 2011, January 2014, and most recently in October 2014 when it was remanded for further development pursuant to a Joint Motion for Remand (JMR).  It has now returned to the Board for further appellate consideration. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is service connected for a left ankle disability, which he contends has altered his gait, leading to a right hip disability.  Clinical opinions in September/October 2007, December 2011, and December 2014 reflect that it is less likely than not that the Veteran's left ankle disability caused a right hip disability.  Unfortunately, the opinions do not adequately addressed whether the Veteran's service-connected left ankle disability aggravates a right hip disability.  

The Veteran first sought treatment for a right hip disability in November 2003, when he went to the emergency room with a sudden onset of right hip pain while driving.  The diagnosis was a muscle sprain.  A November 2003 Genesys Regional Medical Center radiology report reflects that there was a small bone spur off of the roof of the right acetabuli, and the Veteran had degenerative changes of both hips.

An August 2005 VA examination report reflects that the Veteran reported a fairly constant left ankle pain between two and three out of 10.  He reported that his activities of daily living and work are not affected.  He reported no history of instability, that he does not use any device or brace, and that he occasionally takes pain medication.  The report reflects a normal left ankle and foot upon examination. 

In a June 2007 statement, the Veteran asserted that he limps frequently; however, a September 2007 VA examiner found that the Veteran had a normal gait.  The Veteran's painful left ankle was noted to have an intensity of one out of 10.  A November 7, 2007 addendum to the September 2007 report reflects that upon review of the September 2007 x-rays, the Veteran does not have arthritis of the right hip.  The orthopedist. Dr. S. Maitra, stated "[i]t appears to me that the x-ray report as noted on 09/27/07 is not correct.  I reviewed the x-rays myself . . .. "  

A December 2011 VA examination report reflects a diagnosis of mild degenerative arthritis of the right hip.  The examiner stated in pertinent part, as follows:

The claimed current right hip condition is less likely than not proximately due to or the result of the veteran's service connected left ankle condition. My rationale for this decision is that there is no current biomechanal [sic] relationship between the right hip and left ankle as well as these areas being separate anatomic areas. I did review the 9/27/2007 right hip xrays images as well as the current right hip xrays images as of this exam with "ISITE". The right hip joint is unchanged between the two of radiographs and show very early and minimal arthritic changes. 

Based on the 2014 JMR, the Veteran's contention that his left ankle disability has caused a limp which has, in turn, caused a right hip disability, and the VA opinions which do not provide a discussion on aggravation, another opinion is necessary.  The clinician must discuss whether the Veteran's left ankle disability aggravates a right hip disability.  The clinician should consider the Veteran's age as it relates to the severity of his right hip condition, the Veteran's right hip as it compares to the left hip, whether there is objective evidence that the Veteran's left ankle disability causes an altered gait, and if, so whether it aggravates (chronically worsens) a right hip disability.  The clinician should discuss that the Veteran did not have an altered gait upon examination in 2007.



Accordingly, the case is REMANDED for the following action:

1.  Obtain a supplemental medical opinion in this case.  The clinician should provide an opinion as to whether it is at least as likely as not (whether there is a 50 percent or greater probability) that the Veteran's left ankle disability aggravates (chronically worsens beyond the natural progression of the disease) a right hip disability.

The clinician should consider the pertinent evidence, to include a.) the November 2003 private records; b.) the August 2005 VA examination report; c.) the September 2007 VA examination report reflecting a normal gait, and the addendum opinion of no hip disability; d.) the December 2011 VA opinion; e.) the Veteran's contention that his left ankle disability causes an altered gait and over pronation; f.) the Veteran's age as it relates to the severity of his right hip condition; and g.) whether there is evidence that the Veteran's right hip is significantly worse than the left hip so as to be indicative that he has a right hip disability aggravated by an altered gait due to the left ankle.

The clinician should discuss whether there is objective evidence in the records that the Veteran's left ankle disability causes an altered gait, or is of such severity as to cause and altered gait, and if, so whether it aggravates (chronically worsens) a right hip disability.  The clinician should discuss that the Veteran did not have an altered gait upon examination in 2007.

If there is objective evidence of an altered gait caused by his left ankle disability, the clinician should discuss the Veteran's baseline level of severity of a right hip disability, prior to evidence of an altered gait, and the level of aggravation caused by the altered gait, if any.

The clinician is requested to provide a complete rationale for his or her opinion, as a matter of medical probability, based on his or her clinical experience, medical expertise, and established medical principles.

2.  Thereafter, readjudicate the issue on appeal.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

